


--------------------------------------------------------------------------------

FIRST AMENDMENT TO BINDING LETTER OF INTENT


THIS FIRST AMENDMENT TO BINDING LETTER OF INTENT (this "Amendment") is made by
and between UA Granite Corporation, a Nevada corporation (the "Company"), and
Vortex Network, LLC, an Iowa limited liability company ("Vortex"), effective as
of March 30, 2018.
WHEREAS, the Company and Vortex (operating under the name "Vortex Blockchain,
LLC") previously entered into that certain Binding Letter of Intent, dated as of
March 7, 2018 (the "LOI"); and
WHEREAS, the Company and Vortex desire to amend the LOI to extend the effective
term of the LOI for an additional period of ninety (90) days and make certain
other changes, as set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:
1.
Integration.  The foregoing recitals are true and correct and are incorporated
herein in their entirety.  This Amendment shall be deemed a part of, but shall
take precedence over and supersede any provisions to the contrary contained in
the LOI.

2.
Legal Name of Vortex.  The introductory paragraph in the LOI is hereby amended
to replace "Vortex Blockchain, LLC, an Iowa limited liability company" with
"Vortex Network, LLC, an Iowa limited liability company".

3.
Definitive Agreement.  Paragraph 2 of the LOI is hereby amended and restated in
its entirety to read as follows:

"2. The Company and Vortex agree that they will enter into a mutually agreed
upon definitive agreement containing substantially the same terms and provisions
as set forth in Paragraphs 3-14 of this LOI within one hundred twenty (120)
calendar days from the date of execution of this LOI (the "Definitive
Agreement")."
4.
Licensed Names.  Paragraph 14 of the LOI is hereby amended and restated in its
entirety to read as follows:

"14. Vortex hereby grants to the Company a limited and non-exclusive license to
use the names "Vortex Network", "Vortex Blockchain" and "Liberty Coin Farms". 
Vortex further agrees to provide consents, as may be required by the Company to
make filings for the use of any such name; provided, however, that in no event
shall Vortex be precluded from continuing to use any names currently used by
Vortex.  In the event the Closing does not occur, the Company agrees to
immediately change its name to one unrelated to Vortex."
5.
Termination of LOI.  Paragraph 22 of the LOI is hereby amended and restated in
its entirety to read as follows:

1

--------------------------------------------------------------------------------

"22. This LOI may be terminated prior to entering into the Definitive Agreement
(i) by mutual written agreement of the parties, (ii) by either party if the
Definitive Agreement has not been entered into by July 5, 2018 through no fault
of the terminating party, or (iii) by either party in the event of a material
breach of this LOI by the other party.  Except for any monies advanced or loaned
under this LOI, neither party shall be entitled to any compensation or damages
on any ground whatsoever which may be due to or arising from any termination of
this LOI."
6.
Effect of Amendment.  Except as specifically modified by this Amendment, all the
terms and provisions set forth in the LOI which are not in conflict with the
terms of this Amendment shall remain unchanged and in full force and effect.

7.
Governing Law.  This Amendment shall be governed by and construed in accordance
with the laws of State of Nevada, without regard to principles of conflict of
laws that would cause the laws of any other jurisdiction to apply.

8.
Counterparts.  This Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which, when taken together, shall
constitute one and the same instrument.

[Signature Page Follows]


2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed as
of the 30th day of March, 2018.




UA Granite Corporation




By:  /s/ Angel Luis Reynoso Vasquez 
Name:  Angel Luis Reynoso Vasquez
Title:  President






Vortex Network, LLC




By:  /s/ Craig Bergman 
Name:  Craig Bergman
Title:  Managing Member












3